OSBORNE, Judge
(concurring).
I dissented in the case of Stucker v. Bibble, Ky., 442 S.W.2d 579 (1969) and *316there pointed out that the rule adopted by the majority was nothing more than a legal booby trap which would cause mischief in the future. This is the second appeal we have had since the Bibble case reflecting that trial courts are unable to apply that rule. See Commonwealth, Dept. of Highways v. Martin et al., Ky., 465 S.W.2d 302 (decided April 2, 1971). I am now more convinced than ever that the Stacker v. Bibble case, supra, is wrong.
For the foregoing reasons, I concur in the results only.